May 20, 2015                                                                                                           Page 1




                                          IN THE THIRD DISTRICT COURT
                                                                                                        ^RECEIVED N
                                              OF APPEALS OF TEXAS
                                                                                                            MAY 2 0 2015
                               APPEALS COURT CASE NUMBER: 03-14-00820-CV
                                                                                                        THIRD COURT OFAPPEALS,
                                                                                                        V   JEFFREY D.KYLE /
                               TRIAL COURT CASE NO. C-l-CV-14-008244

                                 IN THE COUNTY COURT AT LAW NO. 1

                                               TRAVIS COUNTY,         TEXAS




 Eue J.     Jeongf                                                         Case No.:      03-14-00820-CV



                                       Appellant,

           -v-




 Texas Greenovation,            LLC.


                                       Appellee,




 MOTION TO EXTEND TIME FOR FILING APPELLANTS BRIEF


 TO THE HONORABLE COURT OF APPEALS:

  Eue J Jeong, Appellant, movesthiscourt to grant anextension oftimeto file Appellant's Brief, and respectfully states:

 1.EueJ Jeong'sAppellant's Brief was dueto be filed with this courton April30,2015.

 2. EueJ Jeong seeks a 110 days extensionoftime to file Appellant's Brief,which would make Appellant's Brief due on
 or before Aug 19th 2015.
 3. This extension oftime is necessary because Eue J Jeong, Appellant, will be in travel overseas due to the family
 mattersand the time constraintswill make it difficult to adequately prepare the briefin this appeal. The issues are
 complexalsodue to the pending casewith the J P Morgan Chase by the Appellant Therefore, additional time is needed
 to adequately prepare the arguments in this case.

 4. EueJ Jeong, Appellant, has conferred with counsel for Texas Greenovation, LLC and Dr.J Hyde does not oppose
 this motion to extend time.

 5. This is the first extension oftime Eue J Jeong has sought for the filing ofthe Appellant's Brief.

 Forthese reasons, Eue J Jeong, Appellant, requests that this court renderan order extending the time for filing
 Appellant's Brieftoand including Aug 19* 2015. Eue JJeong also requests any other relieftowhich hemay beentitled
 to.
                                                                                                                Page 2




Respectfully submitted,



Eue-rtebng          V ^
2900 Sunridge Dr. Apt 713, Austin TX 78741
512 7916380
Ejeongl@gmail.com



CERTIFICATE OF CONFERENCE


This certifies that the undersigned, Eue J Jeong, Appellant, conferred withCounsel for the Appellee regarding the
merits ofthis motion, and the Appellee agreesto this motion.



Eue J Jeong


CERTIFICATE OF SERVICE


Thiscertifies thatthe undersigned served thismotion on Eue J Jeong, the Appellant, by sending it to lead counsel for the
Appellee, TexasGreenovation, LLC, Dr. Hyde.

The J. Hyde Law Office, PLLC
111 E 17* St Unit 12015
Austin TX 78701    on

J4&_2oJ2£/£

sue J Jeong